Case 1:18-cv-00217-JFB-SRF Document 326 Filed 05/06/21 Page 1 of 15 PageID #: 20229




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


    MINERVA SURGICAL, INC.,
                       Plaintiff,
                  v.                              C.A. No. 18-217-JFB-SRF
    HOLOGIC, INC., AND CYTYC SURGICAL
    PRODUCTS, LLC,
                       Defendants.


      REPLY BRIEF IN FURTHER SUPPORT OF DEFENDANTS’ MOTION TO STAY


    Of Counsel:                             Karen L. Pascale (#2903)
                                            Pilar G. Kraman (#5199)
    Matthew M. Wolf
    Marc A. Cohn                            YOUNG CONAWAY STARGATT & TAYLOR LLP
                                            Rodney Square
    William Z. Louden
                                            1000 North King Street
    William O. Young, Jr.
                                            Wilmington, DE 19801
    ARNOLD & PORTER KAYE SCHOLER LLP
    601 Massachusetts Ave., NW              Telephone: (302) 571-6600
                                            kpascale@ycst.com
    Washington, DC 20001-3743
    Telephone: (202) 942-5000               pkraman@ycst.com
    matthew.wolf@arnoldporter.com
    marc.cohn@arnoldporter.com              Attorneys for Defendants Hologic, Inc.
    william.louden@arnoldporter.com         and Cytyc Surgical Products, LLC
    william.young@arnoldporter.com

    Ryan J. Casamiquela
    Marty Koresawa
    ARNOLD & PORTER KAYE SCHOLER LLP
    3 Embarcadero Center
    San Francisco, CA 94111-4024
    Telephone: (415) 471-3100
    ryan.casamiquela@arnoldporter.com
    marty.koresawa@arnoldporter.com

    Assad Rajani
    ARNOLD & PORTER KAYE SCHOLER LLP
    3000 El Camino Real
    Five Palo Alto Square, Suite 500
    Palo Alto, CA 94306
    Telephone: (650) 319-4500
    assad.rajani@arnoldporter.com                                             May 6, 2021
Case 1:18-cv-00217-JFB-SRF Document 326 Filed 05/06/21 Page 2 of 15 PageID #: 20230




                                            TABLE OF CONTENTS

   I.     PRELIMINARY STATEMENT ..................................................................................... 1

   II.    ARGUMENT ..................................................................................................................... 3

          A.        A Stay Will Conserve Judicial Resources ........................................................... 3

          B.        The Status Of The Litigation Favors A Stay ...................................................... 7

          C.        A Stay Will Not Unduly Prejudice Minerva Or Present A Tactical
                    Advantage For Hologic ......................................................................................... 8

   III.   CONCLUSION ............................................................................................................... 10




                                                                  -i-
Case 1:18-cv-00217-JFB-SRF Document 326 Filed 05/06/21 Page 3 of 15 PageID #: 20231




                                                TABLE OF AUTHORITIES

   Cases

   Am. Axle & Mfg., Inc. v. Neapco Holdings LLC,
     C.A. No. 15-1168-LPS, 2021 WL 616992 (D. Del. Feb. 17, 2021) ........................................... 5

   Brit. Telecommunications PLC v. IAC/InterActiveCorp,
     C.A. No. 18-366-WCB, 2020 WL 5517283 (D. Del. Sept. 11, 2020)........................................ 7

   C.R. Bard, Inc. v. Medical Components, Inc.,
     C.A. No. 12-32-RJS-EJF, 2012 WL 6574663 (D. Utah Dec. 17, 2012) .................................... 4

   Hologic, Inc. v. Minerva Surgical, Inc.,
     957 F.3d 1256 (Fed. Cir. 2020) .................................................................................................. 8

   In re Med. Components, Inc.,
      535 F. App’x 916 (Fed. Cir. 2013) ......................................................................................... 5, 9

   Toshiba Samsung Storage Tech. Korea Corp. v. LG Elecs., Inc.,
     193 F. Supp. 3d 345 (D. Del. 2016) ............................................................................................ 9

   VirtualAgility Inc. v. Salesforce.com, Inc.,
     759 F.3d 1307 (Fed. Cir. 2014) .............................................................................................. 8, 9




                                                                  - ii -
Case 1:18-cv-00217-JFB-SRF Document 326 Filed 05/06/21 Page 4 of 15 PageID #: 20232




          Defendants Hologic, Inc., and Cytyc Surgical Products, LLC (collectively, “Hologic”)

   respectfully submit this reply in further support of their motion to stay this matter (No. 18-217-

   JFB-SRF, “Minerva II”) in view of the Court’s recent decision to stay a related case (No. 20-

   925-JFB-SRF, “Minerva III”) regarding the same technology, parties, products, and witnesses.

   I.     PRELIMINARY STATEMENT

          Minerva’s Opposition (D.I. 324) completely misses the point of Hologic’s motion to stay.

   Originally, this case (Minerva II) and Hologic’s new case against Minerva (Minerva III)1 were

   set to proceed with trials back-to-back in August 2021. Once this Court stayed Minerva III on

   April 6, 2021 (in view of a Supreme Court appeal), then a stay of Minerva II became justified.

   Thus, the present motion to stay could also be viewed as a motion to postpone the trial until

   Minerva III has been re-scheduled, so that the trials can proceed back-to-back as originally set.

          First, Minerva does not dispute that there is substantial overlap between this case and

   Minerva III: both patents-in-suit were invented by Csaba Truckai, and both cases involve the

   same parties, the same technology (endometrial ablation), the same products (Minerva’s EAS

   and Hologic’s NovaSure), the same market, and the same live witnesses with whom the Court

   may already be familiar from Minerva I (No. 15-1031-JFB-SRF), e.g., David Clapper, Csaba

   Truckai, Dominique Filloux, Dr. Eugene Skalnyi, Dr. Robert Tucker, Blake Inglish, William

   Lucas Churchill, Dr. William Jamieson, and Karl Leinsing. In addition, rulings in one case could

   very well impact the presentation of evidence in the other case (e.g., in limine rulings).



   1
     As Hologic explained in its Opening Brief (see D.I. 323 at 1), it never should have had to file
   the Minerva III case to begin with because Minerva had concealed its commercialization of the
   accused product. Absent that concealment, Minerva’s so-called “prototype” device would have
   been part of the 2018 trial, as it was not a “prototype” at the time despite Minerva telling the
   Court and Hologic otherwise. (See generally Minerva III, D.I. 106 at 1-2, 4-5.) Hologic thus
   had to file the Minerva III case in 2020 to recover damages for the sales that Minerva hid in
   2018.


                                                    1
Case 1:18-cv-00217-JFB-SRF Document 326 Filed 05/06/21 Page 5 of 15 PageID #: 20233




   Scheduling the trials back-to-back thus serves judicial economy and efficiency and simplifies

   both proceedings because it would necessitate only one trip to Delaware by the parties,

   witnesses, and the Court (travelling from Nebraska). Minerva’s assertion that two separate trials

   would be more convenient than back-to-back trials makes no sense. Given the logistics of travel,

   site setup, courtroom setup, and pre-trial motions and argument, the total time spent in Delaware

   would be far less with back-to-back trials—perhaps a full week less—versus having two separate

   trials with separate setup and teardown periods.

           Second, the stage of this case further weighs in favor of a stay. Briefing on summary

   judgment and Daubert motions was completed in February 2020 and the case was stayed just

   two months later at Minerva’s request. Since that stay was lifted in October 2020, nothing has

   happened except for the exchange of witness lists. To be sure, deadlines for pre-trial preparation

   are approaching, but a stay now (or postponement of trial) would give the Court more time to

   resolve the summary judgment and Daubert motions. This would almost certainly reduce the

   amount of pre-trial work and streamline the trial.

           Indeed, a stay (or postponement of trial) is further justified by the stage of the case

   because it is particularly ripe for summary judgment. Minerva lost on claim construction, and it

   abandoned any literal infringement argument—because the “same” materials in Hologic’s

   accused device could not possibly be “different” per the Court’s construction. Minerva now

   attempts to circumvent the Court’s construction by arguing that “same” is equivalent to

   “different.” The purely legal question of whether such an argument is permissible (it is not

   because it vitiates, or renders meaningless, the Court’s construction) has been fully briefed, and a

   postponement of the trial date or a stay of the case would give the Court time to resolve the issue.

   If it is resolved in Hologic’s favor, then there would be no trial at all. If it is resolved in




                                                       2
Case 1:18-cv-00217-JFB-SRF Document 326 Filed 05/06/21 Page 6 of 15 PageID #: 20234




   Minerva’s favor, then the trial can be re-scheduled to align with the Minerva III trial for the

   efficiency reasons described above. Either way, this case is at a stage where a stay would

   promote efficiency.

          Third, Minerva would not be unduly prejudiced by a stay or postponement of trial.

   Minerva has not even attempted to show any irreparable harm from a stay for which it could not

   be compensated with money damages (i.e., pre-judgment interest). Indeed, Minerva’s

   preliminary injunction motion was soundly rejected in part because Minerva failed to show any

   irreparable harm during the pendency of the case. (D.I. 80 at 10.) Moreover, Minerva already

   requested a stay of its own case during the pandemic. Hologic, as the defendant, naturally

   agreed to this request, but Hologic’s consent is beside the point—what matters is that Minerva

   requested the stay when it was not required to do so (other litigants continued to press their

   claims during the pandemic), and it could have moved its case closer to a trial-ready condition by

   working remotely like so many others have done. The fact that Minerva sought a stay shows that

   it would not be unduly prejudiced by waiting until the re-opening of Minerva III so that the two

   trials can be scheduled back-to-back, as they had been before Minerva III was stayed.

   II.    ARGUMENT

          A.      A Stay Will Conserve Judicial Resources

          Minerva makes much of the fact that the claims in the asserted patents in Minerva II and

   Minerva III are different, but this is beside the point. There is still substantial overlap in the

   cases that Minerva does not dispute—they involve the same parties, technologies, products,

   markets, and witnesses, as shown in the table below from Hologic’s opening brief:




                                                      3
Case 1:18-cv-00217-JFB-SRF Document 326 Filed 05/06/21 Page 7 of 15 PageID #: 20235




           Overlapping issues between Minerva II (this case) and Minerva III (stayed case)
                                                Minerva II                          Minerva III
               Parties                    Minerva and Hologic                   Hologic and Minerva
                                           Minerva’s EAS and                  Hologic’s NovaSure and
              Products
                                           Hologic’s NovaSure                     Minerva’s EAS
             Technology                    Endometrial ablation                 Endometrial ablation
                                       Global endometrial ablation           Global endometrial ablation
               Market
                                               treatments                            treatments
         Damages based on            Minerva’s and Hologic’s sales          Minerva’s and Hologic’s sales

   (D.I. 323 at 5; see id. at 4-5; D.I. 324 at 11.)

           Thus, Minerva II and Minerva III are like claims and counterclaims in a single

   competitor suit. In these circumstances, the defendant’s counterclaims may be stayed when only

   the plaintiff’s claims were the reason for the stay. For example, in C.R. Bard, Inc. v. Medical

   Components, Inc., C.A. No. 12-32-RJS-EJF, 2012 WL 6574663 (D. Utah Dec. 17, 2012), “[b]oth

   parties favor[ed] a stay of [plaintiff’s] claims” for which the PTO granted reexamination, but

   they “disagree[d] over whether the Court should also stay [defendant’s] infringement

   counterclaim on [defendant’s] patent-in-suit, which is not currently subject to reexamination by

   the USPTO.” Id. at *1. The court stayed the entire case in part because “all of the patents at

   issue here share similar claim terms and similar prior art.” Id. at *2-3. As in C.R. Bard, the

   patent claim terms in Minerva II and Minerva III are remarkably similar:

                 ’208 Patent Claim 13                                  ’348 Patent Claim 1
                     (Minerva II)                                         (Minerva III)
    an elongated shaft                                    an elongate member
    working end                                           applicator head
    expandable-contractable frame                         deflecting mechanism
    configured for deployment to engage the               configured to conform to the shape of the
    walls of a patient’s uterine cavity                   uterus
    flexible outer elements                               first and second external flexures
    flexible inner elements                               first and second internal flexures



                                                      4
Case 1:18-cv-00217-JFB-SRF Document 326 Filed 05/06/21 Page 8 of 15 PageID #: 20236




   (Ex. 2 at 22:34-45; Ex. 3 at 19:9-42.)2 The patents in Minerva II and Minerva III also share a

   named inventor, Csaba Truckai. In addition, in Minerva II, one of the primary prior art

   references is U.S. Patent No. 6,813,520 (see Ex. 4 at 18, 21-24, 118-172), which shares the exact

   same specification as the ’348 Patent asserted in Minerva III. Another prior art reference, U.S.

   Patent No. 5,769,880 (see id. at 21), shares the first half of the ’348 Patent’s specification

   (disclosing the first exemplary embodiment). The ’348 Patent from Minerva III is also relevant

   to the damages expert reports in Minerva II because Hologic’s damages expert in Minerva II

   relied on the ’348 Patent royalty determination of Minerva’s expert in Minerva I. (See Ex. 5 at

   26-27, 75.) Thus, as in C.R. Bard, the recent stay of Minerva III justifies a stay of Minerva II.

            Further, in C.R. Bard, the defendant filed a petition seeking a writ of mandamus directing

   the district court to vacate the portion of the stay order involving its counterclaims, which the

   Federal Circuit denied. In re Med. Components, Inc., 535 F. App’x 916, 918 (Fed. Cir. 2013).

   The Federal Circuit held that “there is at least a plausible argument that can be made in light of

   the similarity of the prior art and technology that a stay of the entire matter could be more

   efficient than allowing the counterclaim alone now to go forward.” Id. The same is true here—it

   would be far more efficient to stay or postpone the Minerva II trial so that it can proceed back-to-

   back with Minerva III once that stay is lifted in that case.

            The Court in American Axle & Manufacturing, Inc. v. Neapco Holdings LLC, C.A. No.

   15-1168-LPS, 2021 WL 616992 (D. Del. Feb. 17, 2021), stated that the “simplification factor”

   includes the desire to “avoid[] the complexity and expenditure of resources.” Id. at *2. Staying

   Minerva II so that the trials can run consecutively would reduce the complexity and expenditure

   of resources by simplifying the lives of most of the witnesses as well as the Court. Patent trials



   2
       The Exhibits herein are attached to the accompanying Declaration of Marc A. Cohn.


                                                     5
Case 1:18-cv-00217-JFB-SRF Document 326 Filed 05/06/21 Page 9 of 15 PageID #: 20237




   typically involve a week of setup time, which permits witnesses, parties, and counsel to come to

   Delaware, build up their war rooms, prepare documents, binders, depositions, witnesses,

   demonstratives, presentations, and so on. Doing this only once for both trials would save

   enormous resources and time. Moreover, given the issues common between the two cases, it is

   likely that disputes presented to the Court in both cases (including, for example, in limine issues

   regarding the parties’ sales and marketing practices) could be resolved at the same time at a

   single hearing. The Court would also not have to refresh itself on all of the common issues prior

   to a second trial if the two trials were conducted back-to-back. There are, therefore, substantial

   simplifications and efficiencies to be gained by staying Minerva II (or postponing the trial) so

   that the trial can be held consecutive with the Minerva III trial.

          Minerva asserts that it is inconvenient for its witnesses to travel to Delaware. (D.I. 324 at

   3, 11.) All the more reason to stay or postpone the Minerva II trial so it can run along with the

   Minerva III trial, to reduce the number of trips. Minerva’s complaint that back-to-back trials

   would impair Minerva’s principals in doing their jobs should carry little weight, as the whole

   country has been working remotely for over a year, and Minerva’s principals should be more

   than capable of continuing to conduct their business in Delaware while the trials are pending.

          In any event, Minerva forum-shopped for this Court and cannot now be heard to

   complain about its convenience. The Court may recall that Minerva originally brought its

   Minerva II case in California. The court there rejected Minerva’s motion for preliminary

   injunction in a strongly-worded ruling, holding that Minerva’s “tortured position” on claim

   construction and infringement “breache[d] basic principles of claim construction,” defied

   “common sense,” and was based on features of the accused product that “have nothing to do

   with” the claims. (D.I. 80 at 4, 6-7.) Minerva then stipulated to a transfer out of that Judge’s




                                                     6
Case 1:18-cv-00217-JFB-SRF Document 326 Filed 05/06/21 Page 10 of 15 PageID #: 20238




   court and into this Court. (D.I. 85.) Its argument in its Opposition that Delaware is

   inconvenient—despite Minerva being a Delaware corporation—should ring hollow in view of its

   blatant forum shopping.

          B.      The Status Of The Litigation Favors A Stay

          This case is at an ideal stage for a stay or postponement of trial, given that Minerva III

   has been stayed. The trial date here is merely tentative—as Magistrate Judge Fallon noted, the

   August 2021 trial date in this case is “subject to courtroom availability and the priority of other

   trials previously scheduled ahead of it.” (Oct. 20, 2020 Oral Order; D.I. 316 at 1.) And, since

   the stay was lifted in October 2020, nothing has happened except for the exchange of witness

   lists. (See D.I. 325-1, Ex. 1 at 1-2.) Minerva did not press for an aggressive pre-trial schedule,

   and the first exchange of deposition designations still has not occurred (they begin on May 21,

   2021). (See D.I. 316 at 2.) A stay or postponement now would simply preserve the status quo

   until the Minerva III stay is lifted and the trials can proceed consecutively.

          Indeed, when this case was previously stayed (at Minerva’s request) for six months from

   April to October 2020, it was in the same posture then as it is now, i.e., dispositive and Daubert

   motions were fully briefed and the parties were waiting to begin pre-trial work. And even today,

   other than witness lists, no pre-trial exchanges have occurred. All that is left to do is to prepare

   for trial. This Court has granted a stay at a similar stage because “[w]hile there has been

   substantial progress in this case, the most burdensome parts of the case for the parties and the

   court—preparation for trial, going through the trial process, and engaging in post-trial motions

   practice—all lie in the future.” Brit. Telecommunications PLC v. IAC/InterActiveCorp, C.A. No.

   18-366-WCB, 2020 WL 5517283, at *5-6 (D. Del. Sept. 11, 2020).

          Minerva argues that Hologic cannot seek a stay here because it opposed one in Minerva

   III (D.I. 324 at 13), which was not at an efficient stopping point. In that case, summary


                                                     7
Case 1:18-cv-00217-JFB-SRF Document 326 Filed 05/06/21 Page 11 of 15 PageID #: 20239




   judgment and Daubert briefing was still in process (opening briefs were filed, but oppositions

   had not been submitted). There is no such concern here, as dispositive and Daubert motions

   have been completed, and there is nothing left to do now but await the Court’s decisions on those

   motions and prepare for trial.

          Minerva argues further that Hologic does not address the scenario where Minerva

   prevails in its Minerva I Supreme Court appeal, such that there may never be a trial in

   Minerva III. (Id. at 13-14.) This is far-fetched, because even if the Supreme Court finds that

   assignor estoppel does not bar Minerva from challenging validity, this Court has already denied

   Minerva’s invalidity defenses on the merits on summary judgment. (Minerva I, D.I. 407 at 24-

   26 (granting summary judgment of no invalidity “even if Minerva were not estopped from

   raising the defense”; “The court finds Minerva’s Section 112 arguments rest on a flawed

   definition of the claims that ignores the court’s claim constructions. . . . Hologic, on the other

   hand has shown that the ’183 and ’348 Patent disclosures adequately describe the claims as

   construed by the court.”).) Not only would the Supreme Court need to reverse on assignor

   estoppel, but the Federal Circuit would also need to reverse this Court’s separate summary

   judgment ruling on the merits of validity, despite having already affirmed on the merits of

   validity. Both of these scenarios occurring together is highly unlikely, particularly as the Federal

   Circuit affirmed this Court on every other aspect of its rulings (except interest). Hologic, Inc. v.

   Minerva Surgical, Inc., 957 F.3d 1256, 1274 (Fed. Cir. 2020).

          C.      A Stay Will Not Unduly Prejudice Minerva Or Present A Tactical Advantage
                  For Hologic

          In determining whether a plaintiff would suffer undue prejudice, this Court typically

   examines several factors, including whether the stay would inflict irreparable harm on a party.

   In VirtualAgility Inc. v. Salesforce.com, Inc., 759 F.3d 1307 (Fed. Cir. 2014), the Federal Circuit



                                                     8
Case 1:18-cv-00217-JFB-SRF Document 326 Filed 05/06/21 Page 12 of 15 PageID #: 20240




   reversed an order denying a motion to stay, despite the patentee arguing that “it needs injunctive

   relief as soon as possible to prevent irreparable harm to its business.” Id. at 1318. The Court

   held: “[W]hether the patentee will be unduly prejudiced by a stay . . . , like the irreparable harm-

   type inquiry, focuses on the patentee’s need for an expeditious resolution of its claim. A stay

   will not diminish the monetary damages to which [the patentee] will be entitled if it succeeds in

   its infringement suit—it only delays realization of those damages and delays any potential

   injunctive remedy.” Id. at 1318-19 (emphasis in original). And in the C.R. Bard case discussed

   above, in which the district court stayed the plaintiff’s claims and then stayed the defendant’s

   counterclaims for purposes of efficiency, the Federal Circuit held in denying mandamus: “In

   addressing the comparative harms, the magistrate concluded that Medcomp had ‘presented no

   evidence that a stay of its counterclaim would cause it harm that Bard could not compensate it

   for, either practically or theoretically.’” In re Med. Components, Inc., 535 F. App’x at 918.

          Minerva has not attempted to show that it cannot be compensated with money damages

   for any harms (if any) due to a stay or postponement of trial in this case. Indeed, when Minerva

   made a substantial effort to try to show such harm when it sought preliminary injunctive relief, it

   still utterly failed. The California court found:

          Overall, Minerva’s presentations on lost sales and business opportunities are too
          spare and unsupported to find irreparable harm. Minerva’s delay in filing this
          motion also undercuts a showing of irreparable harm.

   (D.I. 80 at 10.) The parties have already filed five motions for injunctive relief; all were denied.

   (See D.I. 80 at 12; Minerva I, D.I. 127 at 21; id., D.I. 128 at 8; id., D.I. 616 at 18-19.) Minerva

   has not shown any undue prejudice from the requested stay or postponement of trial.

          The fact that Minerva and Hologic are competitors is far from sufficient to irreparable

   harm, as shown by the past denials of the parties’ motions for injunctive relief. See Toshiba

   Samsung Storage Tech. Korea Corp. v. LG Elecs., Inc., 193 F. Supp. 3d 345, 352 (D. Del. 2016)


                                                       9
Case 1:18-cv-00217-JFB-SRF Document 326 Filed 05/06/21 Page 13 of 15 PageID #: 20241




   (holding, even when “the parties compete for business against each other,” “this subfactor

   weighed in favor of the requested stay, [where] money damages could adequately compensate

   the patentee for harm due to infringement”). In addition, Minerva’s patent has eight years of life

   left (see D.I. 324 at 17); a brief stay will not significantly diminish any exclusivity period.

          Minerva has already shown a lack of urgency in having its case tried. It voluntarily

   delayed the trial when it asked to stay this case for six months, which resulted in a more-than-

   one-year postponement in the trial date (from July 2020 to August 2021). Minerva notes that

   Hologic agreed to this stay and that the stay was necessary due to COVID-19 and was not really

   Minerva’s decision. (See id. at 2, 4, 19-20.) Both arguments miss the point. Minerva could

   have continued to press its claims remotely and move its case closer to a trial-ready posture—

   something thousands of litigants across the country continued to do throughout 2020. The fact

   that it chose not to do so for six months—leaving much to do before trial that could have been

   done remotely last year—is evidence that Minerva is not being irreparably harmed and that it

   would not be unduly prejudiced by a stay.

   III.   CONCLUSION

          For the foregoing reasons, Hologic respectfully requests that the Court grant Hologic’s

   Motion and stay this action (or postpone trial) until the stay of Minerva III has been lifted.




                                                     10
Case 1:18-cv-00217-JFB-SRF Document 326 Filed 05/06/21 Page 14 of 15 PageID #: 20242




    DATED: May 6, 2021                        YOUNG CONAWAY STARGATT & TAYLOR LLP

    Of Counsel:                               /s/ Karen L. Pascale
                                              Karen L. Pascale (#2903)
    Matthew M. Wolf
                                              Pilar G. Kraman (#5199)
    Marc A. Cohn
                                              Rodney Square
    William Z. Louden
                                              1000 North King Street
    William O. Young, Jr.
                                              Wilmington, DE 19801
    ARNOLD & PORTER KAYE SCHOLER LLP
                                              Telephone: (302) 571-6600
    601 Massachusetts Ave., NW
                                              kpascale@ycst.com
    Washington, DC 20001-3743
                                              pkraman@ycst.com
    Telephone: (202) 942-5000
    matthew.wolf@arnoldporter.com
                                              Attorneys for Defendants, Hologic, Inc.
    marc.cohn@arnoldporter.com
                                              and Cytyc Surgical Products, LLC
    william.louden@arnoldporter.com
    william.young@arnoldporter.com

    Ryan Casamiquela
    Marty Koresawa
    ARNOLD & PORTER KAYE SCHOLER LLP
    3 Embarcadero Center
    San Francisco, CA 94111-4024
    Telephone: (415) 471-3100
    ryan.casamiquela@arnoldporter.com
    marty.koresawa@arnoldporter.com

    Assad Rajani
    ARNOLD & PORTER KAYE SCHOLER LLP
    3000 El Camino Real
    Five Palo Alto Square, Suite 500
    Palo Alto, CA 94306
    Telephone: (650) 319-4500
    assad.rajani@arnoldporter.com




                                         11
Case 1:18-cv-00217-JFB-SRF Document 326 Filed 05/06/21 Page 15 of 15 PageID #: 20243




                                    CERTIFICATE OF SERVICE

            I, Karen L. Pascale, Esquire, hereby certify that on May 6, 2021, I caused to be

   electronically filed a true and correct copy of the foregoing document with the Clerk of the Court

   using CM/ECF (which will send notification that such filing is available for viewing and

   downloading to all registered counsel), and in addition caused true and correct copies of the

   foregoing document to be served upon the following counsel of record by electronic mail:


    Attorneys for Plaintiff Minerva Surgical, Inc.:
    Ian R. Liston                                              iliston@wsgr.com
    Jennifer A. Ward                                            jward@wsgr.com
    WILSON SONSINI GOODRICH & ROSATI, P.C.
    222 Delaware Avenue, Suite 800
    Wilmington, DE 19801
    Vera M. Elson                                              velson@wsgr.com
    Dale R. Bish                                                dbish@wsgr.com
    Christopher D. Mays                                        cmays@wsgr.com
    WILSON SONSINI GOODRICH & ROSATI
    650 Page Mill Road
    Palo Alto, CA 94304-1050
    Edward G. Poplawski                                   epoplawski@wsgr.com
    Olivia M. Kim                                               okim@wsgr.com
    Erik J. Carlson                                          ecarlson@wsgr.com
    Neil N. Desai                                              ndesai@wsgr.com
    Ty W. Callahan                                          tcallahan@wsgr.com
    WILSON SONSINI GOODRICH & ROSATI
    633 West Fifth Street, Suite 1550
    Los Angeles, CA 90071


                                                 YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                 /s/ Karen L. Pascale
   May 6, 2021
                                                 Karen L. Pascale (No. 2903) [kpascale@ycst.com]
                                                 Pilar G. Kraman (#5199) [pkraman@ycst.com]
                                                 Rodney Square
                                                 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: 302-571-6600
                                                 Attorneys for Defendants, Hologic, Inc.
                                                 and Cytyc Surgical Products, LLC

    22963117.1
